Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Moats, Sr., appeals the district court’s order granting his request that the case be voluntarily dismissed. We have reviewed the record and find no reversible *209error. Accordingly, we affirm for the reasons stated by the district court. See Moats v. West Va. Dep’t of Transp., No. 1:14-cv00135-IMK-JSK (N.D.W.Va. Sept. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.